 




EXHIBIT 10.1




RESCISSION AGREEMENT

 

This Rescission Agreement (this “Agreement”) is made this 26th day of December,
2017, by and between WALKER LANE EXPLORATION, INC., a Nevada corporation (the
"Company") and SJE Mining LLC, a Nevada limited liability company ("SJE"). The
Company and SJE are at times herein referred to individually as a "Party" and
together as the "Parties."




Background




A. The Company and SJE made and entered into that certain agreement (the “Asset
Purchase Agreement”), dated as of July 31, 2014, whereby SJE transferred to the
Company certain mining claims (herein the “Mining Claims” and more particularly
described in the annexed Schedule 1, incorporated herein by reference) and in
consideration of the Mining Claims, the Company:




1.

Issued 200 million (subsequently, on September 22, 2014, reduced to the amount
of 8 million shares as the result of a reverse stock split) of its unregistered
shares of common stock (the “Common Shares”);




2.

Assumed liabilities of USD 150,000, represented by three promissory notes (the
“Notes” as more particularly described in the annexed Schedule 2, incorporated
herein by reference); and




3.

Five Notes executed by Walker Lane and will remain with Walker Lane.  The Notes
are as follows:  Steve Jones $10,000 and $10,000; Toby Mancuso $5,000 and Trevor
Moss $10,000 and $10,000.  It is proposed they will all agree to exchange the
notes for Company stock in the future. Notes attached in Schedule

 

B. Subsequently, the Company and SJE have determined to cancel and rescind the
Asset Purchase Agreement, effective as of the date of this Agreement.








--------------------------------------------------------------------------------

 







Agreement




     Now, therefore, in consideration of the foregoing, the Parties agree as
follows:




1. Rescission  The Company and SJE hereby mutually rescind the Asset Purchase
Agreement in all respects, effective as of the date of this Agreement, it being
understood and agreed that there shall be no remaining or surviving obligations
for either the Company or SJE thereunder, notwithstanding any provisions to the
contrary contained in the Asset Purchase Agreement. All obligations contained in
the Asset Purchase Agreement for both the Company and SJE are fully extinguished
and released in favor of this Agreement, which supersedes the Asset Purchase
Agreement in its entirety.




2. Restoration of Shares and Mining Claims and Transfer of Liabilities.




(a)

No later than January 31, 2018, SJE shall:




(i)

transfer and assign 6.25 million (a close approximation of the shares issued to
Steve Jones, Eric Stevenson and their assigns-the actual number will come from
 the transfer agent Empire Stock) of the Common Shares back to the Company for
cancellation, free and clear of liens, encumbrances or other restrictions,
retaining the remaining Common Shares [subject to reduction pursuant to section
3(b) below];




(ii)

assume in writing the liabilities originally evidenced by the Notes, in a form
satisfactory to the Company’s legal counsel;




(iii)

as there were no Series B Preferred shares granted to anyone in SJE Mining or
its affiliates or associates.  The preferred shares issued in place of payment
of the notes and accrued interest were to my investors Ron Ruby ($10,000) and
Arlon Franz ($100,000) which we are keeping in Walker Lane and will exchange the
preferred stock to common at a 2:1 ratio;




(iv)

deliver to the current secretary of the Company all of the historical minutes,
stock subscriptions, and books and records of the Company in the possession or
control of SJE, for which SJE shall be issued a written receipt;




(v)

make such adjustments its books and records to reflect the transactions
contemplated by this Agreement; and








2




--------------------------------------------------------------------------------

 




(vi)

take such other and further actions necessary to carry out the purposes and
intents of this Agreement without delay, including effecting the release of any
UCC-1 financing statements recorded against the Company.  Referencing the UCC,
we (Walker Lane) will address the UCC filed by Keith Simon not SJE Mining.  He
will release the UCC in exchange for a Note in that amount which he will convert
to stock at a mutually agreed upon share price to be determined later;




(b)

No later than January 31, 2018, the Company shall:




(i)

execute, acknowledge and deliver to SJE one or more special warranty deeds,
transfering to SJE any remaining Mining Claims from the original Purchase
Agreement, free and clear of liens, encumbrances or other restrictions
attributable to the Company or held by persons claiming by or through the
Company




(ii)

make such adjustments its books and records to reflect the transactions
contemplated by this Agreement; and




(iii)

take such other and further actions necessary to carry out the purposes and
intents of this Agreement without delay.




(c)

Upon the Company’s full performance of its obligations hereunder, the Company
shall be entitled to (i) instruct its transfer agent and registrar to cancel the
Common Shares and (ii) adjust its financial statements to remove the liabilities
previously assumed by the Company under the Asset Purchase Agreement, with
effect as of December 31, 2017.




3. Additional Terms.




(a)

The portion of the Common Shares retained by SJE shall be subject to a voluntary
lockup agreement for a period of one (1) year from the date that SJE has
performed its obligations hereunder, provided that so long as SJE is not in
default hereunder the Company will permit 100,000 eligible Common Shares per
calendar quarter, beginning on the last business day of April of 2018, to be
qualified for resale by SJE, by the Company instructing its transfer agent to
remove the restrictive legend.




(b)

For each calendar day of delay beyond January 31, 2018, by SJE in performing its
obligations hereunder, the quantity of Common Shares that SJE shall be permitted
to retain hereunder shall be reduced by 20,000 shares.





3




--------------------------------------------------------------------------------

 




(c)

Upon the Parties’ execution of this Agreement, the Company shall pay to SJE the
sum of USD $4,000, to be used by SJE as its deems appropriate in facilitating
the actions to be taken by SJE hereunder.

 

(d)

By no later than January 31, 2018, the Parties shall in good faith negotiate the
form and content of a mutual Release and Indemnification Agreement, under which
they shall each agree to release, indemnify and hold the other Party harmless
from third party claims, known or unknown, for which they are responsible,
including any unpaid employee or consultant compensation accrued during the
period from the closing of the Asset Purchase Agreement to the date of this
Agreement. The Parties each agree to execute and deliver to the other Party a
signed original of such agreement within three business days following their
mutual acceptance of its terms.




4. Miscellaneous.  




(a)

This Agreement shall be governed and construed according to the laws of the
State of Nevada, as if this Agreement were wholly executed and wholly performed
within such jurisdiction, and without reference to the conflicts of laws
principles thereof.  All disputes between the parties hereto arising out of or
in connection with the interpretation or execution of this Agreement, shall be
finally settled by the courts of competent jurisdiction located in Carson City,
Nevada.




(b)

In the event of any dispute hereunder, the prevailing party shall be entitled to
recover, in addition to the relief sought in the action, their court costs and
fees of attorneys.




(c)

For notice purposes, correspondence and written communications between the
Parties shall be sent to the addresses set forth below the signatures of the
Parties below.

     





4




--------------------------------------------------------------------------------

 







     IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives.







The “Company”

“SJE”

 

 

WALKER LANE EXPLORATION, INC.,

SJE Mining LLC, a Nevada Limited

a Nevada Corporation

Liability Company

 

 

 

 

 

 

By /s/ Phillip Allen

By /s/ Eric Stevenson

Name: Phil Allen

Name: Eric Stevenson

Title:  CEO, Chairman

Title: Managing Member

Address for Notices 4750 S. Dudley St.

Address for Notices 102 N. Curry St.

#36   Littleton, CO 80123

Carson City, NV 89703

 

 

By: Iain A. Stewart

By: Steven K. Jones

Name:  Iain Stewart

Name: Steven Jones

Title:  EVP, Director

Title:  Member

Address for Notices 2518 Stonecrest Dr.

Address for Notices 102 N. Curry St.

Fort Collins, CO 80521

Carson City, NV 89703

 

 

By: /s/ Keith Simon

 

Name:  Keith Simon

 

Title:  CFO, Director

 

Address for Notices 963 Chip Creek et

 

Mindor, NV 89423

 

 

 

 

 

 

 

 

 








5




--------------------------------------------------------------------------------

 




Schedule 1




List of claims for the Pyramid Property, Washoe County, Nevada.  All claims are
in Township 23 North, Range 21 East, MDBM.

Claim Name

Section

NMC #

Pyramid-1

16

1088279

Pyramid-2

16

1088280

Pyramid-3

16

1088281

Pyramid-4

16

1102565

Pyramid-5

16

1102566

Pyramid-6

16, 19

1102567

Pyramid-7

16

1102568

Pyramid-8

16

1102569

Pyramid-9

16

1102570

Pyramid-10

9

1102571




List of claims for the West Trinity Property, Churchill County, Nevada.  All
claims are in Township 24 North, Range 27 East, MDBM.

Claim Name

Section

NMC #

WT-1

17

1090104

WT-2

17

1102542

WT-3

17

1102543

WT-4

17

1102544

WT-5

17

1102545

WT-6

17

1102546

WT-7

17

1102547

WT-8

17

1102548

WT-9

17

1102549

WT-10

18

1102550

WT-11

18

1102551

WT-12

18

1102552

WT-13

18

1102553

WT-14

18

1102554

WT-15

18

1102555

WT-16

18

1102556

WT-17

18

1102557

WT-18

18

1102558

WT-19

18

1102559

WT-20

18

1102560

WT-21

18

1102561

WT-22

18

1102562

WT-23

18

1102563

WT-24

18

1102564





6




--------------------------------------------------------------------------------

 




Schedule 2




Assumed liabilities of USD $150,000, represented by three promissory notes (the
“Notes” as more particularly described, incorporated herein by reference); and
consisting of three note holders to include:

1.

 Steven K. Jones.  Amount of note is $50,000.

2.

Trevor Moss.  Amount of note is $50,000.

3.

Wayne Leung.  Amount of note is $50,000.






































7




--------------------------------------------------------------------------------

 




Schedule 3




Five Notes executed by Walker Lane totaling USD$45,000. will remain with Walker
Lane.  The Notes are as follows:  Steve Jones $10,000 and $10,000; Toby Mancuso
$5,000 and Trevor Moss $10,000 and $10,000.











8


